Citation Nr: 0600260	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served with the New Philippine Scouts from May 
1946 to April 1949.  He died in January 1994.  The appellant 
is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
entitlement to service connection for the cause of the 
veteran's death, as well as entitlement to death pension and 
accrued benefits.  The appellant perfected an appeal as to 
all three issues in July 2002.

In April 2003, the Board denied basic eligibility for VA non-
service-connected death pension benefits and entitlement to 
accrued benefits.  Therefore, those issues are not before the 
Board at this time.

In March 2003, and pursuant to regulations in effect at that 
time, the Board issued an internal memorandum in this matter, 
which sought to conduct evidentiary development in this 
appeal, without remanding the case to the RO.  See 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2005).

Subsequently, the U.S. Court of Appeals for the Federal 
Circuit invalidated those new duty-to-assist regulations.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, in 
November 2003, when the Board determined that the development 
requested was incomplete, the issue was remanded to the RO.  
The requested development has been completed, and the 
appellant's issue is again properly before the Board at this 
time.


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in January 1994 was caused by cerebrovascular 
accident and hemorrhage.

2.  At the time of his death, the veteran was service 
connected for ankylosis and osteoarthritis of the little 
finger of the right hand, rated 10 percent disabled.

3.  Cerebrovascular accident, hemorrhage, and any 
cardiovascular disease were not present during service, and 
were not manifested until many years after the veteran's 
discharge from service in 1949.  He was never a prisoner of 
war.

4.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between his 
military service, or any disability related thereto, and his 
death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may incurrence in service be presumed for any disease which 
caused or contributed to cause death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of any cardiovascular 
disease.  When examined upon separation in April 1949, the 
veteran's blood pressure was 104/82.  His lungs, chest, 
heart, and vascular system showed no significant 
abnormalities.

In November 1980, the veteran underwent VA examination in 
conjunction with his claim for service connection for 
residuals of an injury to his right little finger.  At that 
time, his blood pressure was 104/72.

A September 1993 private hospitalization report shows the 
veteran was admitted for a cerebrovascular accident and 
hemiplegia.  He was also treated for bilateral bronchitis or 
chronic interstitial lung disease and pulmonary tuberculosis.

An October 1993 private hospitalization report shows the 
veteran was treated for essential hypertension and status 
post cerebrovascular accident.

A January 1994 private hospitalization report shows the 
veteran was treated for hypersensitivity reaction and 
cerebrovascular accident.

The veteran's January 1994 death certificate indicates the 
immediate cause of his death was cerebrovascular accident and 
hemorrhage.

In April 2003, VA requested information from the National 
Personnel Records Center (NPRC) regarding the appellant's 
assertion that the veteran was treated at an Air Force 
hospital from November 1949 to December 1960.

In August 2004, the appellant submitted a written statement 
from a private hospital director.  It indicated that the 
veteran was a patient in that hospital from 1949 to 1994.  In 
1949, he was treated and diagnosed for his injury to the 
right hand.  The veteran was also subsequently treated for 
hypertensive cardiovascular disease, pulmonary tuberculosis, 
acute gastritis, and malaria.  He was hospitalized several 
times from 1949 to 1994.

In an October 2004 response, the NPRC indicated that any 
medical records regarding the veteran from the Air Force 
hospital were unavailable because they were fire related.



II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was done.

In an April 2001 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  In 
addition, the appellant was advised, by virtue of a detailed 
June 2002 statement of the case (SOC) and October 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to service connection for the cause of the 
veteran's death.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the October 2005 SSOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2005).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disability which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In addition, service connection may be granted for chronic 
disease (which might include heart disease and stroke), if 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  Further, for a veteran who 
was a prisoner of war (POW), atherosclerotic heart disease, 
hypertensive vascular disease, hypertensive heart disease, 
myocardial infarction, congestive heart failure, arrhythmia, 
and stroke (and its complications) shall be found service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active military 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307(a)(5), 3.309(c)(1) (2005); see 69 Fed.Reg. 194 (Oct. 7, 
2004) (Final interim rule that added heart disease and stroke 
to the list of diseases presumed to be related to POW 
captivity.) 

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

The veteran's military records do not indicate any complaint, 
treatment, or diagnosis of any disease that caused or was 
related to a disease that eventually caused his death.  In 
fact, his April 1949 separation examination showed no defects 
or diagnoses other than the residuals of his right hand 
injury, for which the veteran was subsequently awarded 
service connection.  In addition, at that time, his blood 
pressure was not elevated, and no cardiovascular diseases or 
symptoms were indicated.  There is no indication that he ever 
was a POW.

The official death certificate indicates that the veteran 
died from cerebrovascular accident and hemorrhage.  Post-
service, the first medical evidence associated with the 
veteran's claims file is dated in November 1980.  As noted 
above, at that time, the veteran underwent VA examination for 
his right hand injury, and his blood pressure was tested and 
not elevated.  The first evidence of treatment for a 
cerebrovascular disorder is dated in September 1993, more 
than 40 years after the veteran's separation from service.  
In addition, as stated above, there is no evidence of 
treatment for a heart or vascular disorder in service.

Furthermore, while the veteran was awarded service connection 
for his right hand injury in 1980 and rated 10 percent 
disabled, there is no evidence that the residuals of his 
right hand injury contributed to his death in any way.  
Additionally, while the appellant has submitted a hospital 
statement showing that the veteran was treated at that 
hospital from 1949 to 1994 for various illnesses, there is no 
indication that the veteran was treated for any heart 
disorder within one year of his separation from service.  
Indeed, the hospital report specifically indicated that the 
veteran was treated for his right hand injury in 1949.  He 
was subsequently treated for his cerebrovascular accident, 
but the report does not specify when.  The Board notes that 
the treatment reports from this same facility show the 
veteran received treatment in 1993.  There is no evidence 
that he was treated for this disorder at an earlier date.

Finally, we note that the appellant indicated the veteran 
received treatment at an Air Force hospital from 1949 to 
1960.  VA made numerous attempts to secure these records, but 
they are unavailable, apparently due to a fire at the NPRC in 
1973.  Under such circumstances, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Because these records, if they existed, remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

With full consideration of the foregoing, none of the other 
evidence of record tends to support the appellant's 
contention that the veteran was treated for a disease that 
led to his death at some time between 1949 and 1960.  
Specifically, as pointed out before, we note that the veteran 
underwent VA examination in November 1980, and there was no 
indication made that he suffered from any cardiac or vascular 
disease, and his blood pressure was not elevated.

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she is not professionally competent to opine on 
matters that require medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, and for the reasons discussed above, although we 
sympathize with the appellant's loss of her husband, the 
Board finds that a preponderance of the evidence militates 
against a finding that the veteran's death was caused by, or 
the proximate result of, any service-connected disability, 
and there is no reasonable doubt to be resolved.  Gilbert, 
supra.




ORDER

Service connection for the cause of the veteran's death is 
denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


